PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/630,136
Filing Date: 10 Jan 2020
Appellant(s): KUVIK, Libor



__________________
Heidi A. Boehlefeld (Reg. No. 34, 296)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner et al. (WO 99/32285 A1), Gleich et al. (DE 10 2011 122595 A1), and Walz et al. (US 2005/0069690 A1) and Snowbarger (US 2016/0088941 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lackner et al., Gleich et al., Walz et al., and Snowbarger, as applied to claim 1 above, and further in view of Jones (US 2002/0034629 A1).

(2) Response to Argument
Appellant argues, “Lackner explicitly teaches incorporation of a resin impregnated fabric layer is necessary to achieve high flexural strength and high flexural modulus. One skilled in the art would not have been motivated to replace the resin impregnated fabric layer of Lackner with an interfoil formed of paper that has not been resin impregnated as the Examiner asserts.

EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, it is important to note that none of the fabric embodiments taught by Lackner are fully impregnated with resin before the laminating step. In other words, all the fabric embodiments are free of synthetic resin or partially consolidated (partially impregnated with resin), such that empty space (i.e. pores) is present in the fabric before the fabric is heated and pressed between a middle layer and a wood chip layer to form the layered structure. Additionally, Lackner teaches impregnation is just one example in which natural fiber fabrics can be pre-treated (pg. 4). Therefore, Lackner teaches the partial impregnation of the fabric layer as optional. 

In other words, even though Lackner teaches partial pre-consolidation (partially impregnated fabrics for bonding the fibers while maintaining the presence of pores) is a preferred embodiment for achieving high flexural strength and high flexural modulus, the non-consolidated embodiment also showed favorable results compared to example 1 with no interlayer. Therefore, when considering the reference in its entirety, Lackner teaches both non-consolidated (non-impregnated) and partially impregnated fabrics as inventive examples. The teachings of Lackner are not limited to the most preferred embodiment of the fabric layer.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Second, Lackner teaches the advantage of the fabric is that it is composed of natural fibers that are pre-consolidated by mechanical and/or chemical treatment (Lackner, pg. 3, presentation of the invention). The partial pre-consolidation of the natural fibers results in a tissue of fibers glued together (Lackner, pg. 3, presentation of the invention). Furthermore, Lackner teaches the partially pre-consolidated (partially resin impregnated fabric) is “further pre-consolidated” (i.e. further impregnated) when 
Like Lackner’s partially consolidated fabric, one of ordinary skill in the art would recognize paper is also a porous material composed of natural fibers that are pre-treated by mechanical and/or chemical treatment resulting in a fibrous sheet in which the non-fibers of the paper are bonded together. 
Additionally, one of ordinary skill in the art would recognize impregnating (consolidating) the pores of pre-formed paper with a synthetic resin before pressing and heating said paper between the particle board layer and the core layer of the wood chip board would not be advantageous for achieving high bending strength and flexural modulus because consolidation of the paper would fill the pores of the paper before the necessary heat/pressing step. Lackner teaches “the application of temperature and pressure to the fiber fabric also causes its further pre-consolidation” (pg. 3). In other words, Lackner teaches the “further pre-consolidation” of the partially consolidated fibrous layer (i.e. further impregnation of resin into the pores of the previously formed partially impregnated fibrous material material) during the heating and pressing step is necessary for achieving the high bending strength and flexural modulus of elasticity (Lackner, pg. 3). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the partially consolidated or non-consolidated fabric containing pores available for consolidation during a later lamination step of heating and pressing, as taught by Lackner, with an art recognized equivalent, such as non-impregnated paper (i.e. a porous material containing bonded fibers).


Appellant argues, “One having ordinary skill in the art would not have substituted the outer core layer of Snowbarger for the resin impregnated textile layer in the wood chipboard of Lackner. Contrary to the Examiner’s assertion, the outer core paper layer Snowberger is not an ‘art recognized equivalence’ of the resin impregnated fabric layer.
“Snowbarger teaches furniture items comprising an outer wood veneer and a multi-layered core (Snowbarger Para. [0004]). The multi-layered core (item 455, Fig. 4 reproduced below) comprises outer core layers that may be made of craft paper (Para. [0029] – [0030]; Fig. 4, item 450). As discussed above, Lackner teaches that fiber layers free of resin demonstrate a 50% reduction in flexural strength and flexural modulus. One having ordinary skill in the art would not have expected the outer core layers taught by Snowbarger to perform in the same manner as the resin impregnated fabric layer of Lackner. Thus, one having ordinary skill in the arst would have had no reason to substitute the outer core layer of Snowbarger for Lackner’s resin-impregnated fibers absent impermissible hindsight” (Brief, Pg. 7).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above, paper is a porous pre-treated non-woven sheet. The treatment process of forming paper is necessary for bonding the non-woven fibers to each other. The fabrics taught by Lackner are partially treated or non-treated, woven or nonwoven fiber sheets (see pgs. 3 – 4). In other words, Appellant appears to miss the point that both inventive embodiments taught by Lackner are porous sheets fiber sheets. Lackner teaches the further consolidation (resin impregnation) of the fabrics during the heating/pressing step after stacking the middle layer, fabric layer, and particle board layers is critical for achieving the desired flexural strength and modulus.
The fabric interlayer taught by Lackner is the outermost layer of the core relative in direct contact with the adhesive adjoining the outermost layer of wood veneer. Like Lackner, Snowbarger teaches either textile (fabric) or paper, both of which are flexible porous sheets, are used as the outer layer of the core, which is direct contact with the particle board layer.
Additionally, Appellant’s own specification (pg. 7, line 12) teaches a textile material (fabric) is an acceptable form of interfoil. Therefore, Appellant’s own specification suggests textile materials are equivalent to paper for the intended purpose of the invention.

Appellant argues, “Snowbarger’s outer core layers (450) merely serve as a compatible medium for the adhesive needed to attach the intermediate layers with the outer wood veneer layers (Snowbarger Para [0031]). In contrast, Lackner’s textile layer provides improved flexibility and strength to the particle board as discussed above. IN other words, the respective layers of each reference serve very different purposes and as such would not have been recognized as equivalents to one having ordinary skill in 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. Snowbarger et al. teach in paragraph [0039] the semiporous material of the outer core layers can include a thin paper material, such as craft paper, that is particularly suited for receiving heat-catalyzed veneer adhesives. In other words, the heated adhesive of Snowbarger et al. impregnates the pores of the craft paper much like the impregnation of the pores of the fabric during the heat/pressing step taught by Lackner.

Appellant argues, “Gleich does not teach or suggest the claimed interfoil with a surface weight of 5 g/m2 to 600 g/m2 that is made of paper that has not been resin impregnated or made of perforated plastic…Gleich teaches a wood-based composite material comprising a textile underlay layer that is completely impregnated with a binder such as urea-formaldehyde (UF) (see, e.g. Gleich machine English translation Para. [0013]). One having ordinary skill in the art would not have considered such binder-impregnated textiles to be equivalent with either paper which has not been resin impregnated or a perforated plastic sheet. Thus Gleich does not cure the deficiencies” (Brief, Pg. 8).
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, due to Appellant’s claim limitation of “paper which has not been resin impregnated or of a perforated plastic sheet, and wherein the at least one interfoil has a surface weight in the range of 5 g/m2 to 600 g/m2 and a thickness in intermediate product after the stacking step and before the interfoil is consolidated (at least partially impregnated) with adhesive agent during the hot-pressing step of the process of manufacturing the claimed wood particle board. The reason for this assumption is because Appellant’s specification teaches the presence of an interfoil comprising paper which has not been impregnated only in the manufacturing step before consolidation with adhesive (resin) and pressing of the stack to form a wood particle board. See Appellant’s specification, pg. 6, lines 6 – 14 (emphasis provided):
In the embodiments as described below, at least one interfoil is placed between two layers of deposited wood particles. Subsequent to the formation of the particle layers and the provision of the interfoil between two particle layers, at least one curing or pressing process takes place, which may include simultaneous heating and pressing. The adhesive agent bonds throughout all layers, then sets to provide a strong bond between wood particles as well as wood particles and the interfoil. Moreover, pressing is applied to consolidate the layers and develop the internal structure of the wood particle board, including the final density profile of the wood particle board. The pressing may either be performed as a continuous process, wherein particle layers are continuously deposited and conveyed through a hot-press apparatus, or pressing may be performed as a batch process, wherein a layered particle structure of a predetermined size is placed in a hot press apparatus where it remains stationary during the pressing step.

Therefore, any comparison of Appellant’s invention with the cited prior art must be made at the same pre-consolidation & pressing stage of manufacturing as Appellant’s interfoil of the claimed intermediate product.
Gleich teaches a textile underlayer formed of materials such as paper or nonwoven fabrics comprising fibers, such as nonwoven glass fibers, mineral fibers, polyester fibers, or cellulose fibers (paragraph [0030]). Each of Gleich’s working examples discloses the weight per unit of the textile without the binder (paragraphs [0084] – [0085]).  Without impregnation of the binder (paragraphs [0050], [0056], [0059] 2 (paragraph [0034] & [0084] – [0085]). When the textile fabric is made of glass fibers the surface weight is between 15 and 100 g/m2 (paragraph [0038]). When the textile fabric is made of synthetic polymers the surface weight is between 15 and 200 g/m2 (paragraph [0044]). The surface weight range of 15 – 100 g/m2 taught by Gleich for all embodiments is within Appellant’s claimed range of 5 – 600 g/m2.

Appellant argues, “Walz does not teach or suggest the claimed interfoil with a thickness in the range of 0.05 to 3 mm that is made of paper that has not been resin impregnated or made of perforated plastic…Walz teaches wood laminates for furniture comprising carbon fiber or fiberglass layers (Para. [0018] and [0034]’ Fig. 1A, item 12) placed between a central wood layer (Para. [0034]; Fig. 1A, item 14) and outer wood veneers (Para. [0034]; Fig. 1A, item 10). As with Lackner and Gleich, one having ordinary skill in the art would not have understood either carbon fiber or fiberglass to be equivalents to paper that has not been resin impregnated or perforated plastic. Therefore, Walz does not cure the deficiencies of Lackner.
“Furthermore, there is no teaching or suggestion indicating layers having similar thicknesses would have similar flexibility/stiffness characteristics despite being made of different materials. In other words, one having ordinary skill in the art would have had no basis to conclude or infer that a layer of paper that has not been resin impregnated or a layer of perforated plastic sheet with a thickness within the range of 0.05 to 3 mm would possess ‘the desired flexibility/stiffness…as needed’ (Final Office Action dated February 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. First, Appellant is directed to the discussion above regarding Lackner, Snowbarger, and/or Gleich.
Second, Walz et al. teach furniture panels comprising fiber reinforced layers as intermediate layers (“interlayer foil”) with a specific thickness for achieving the desired flexibility (flexural modulus). This suggests flexural modulus is an optimizable property that can be adjusted through routine experimentation of the interlayer (interfoil) thickness.
Third, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues, “Lackner’s resin-impregnated natural fiber fabrics are not inherently permeable to vapour…As discussed above, Lackner teaches that the textile layer is formed by impregnating natural fiber fabrics with a synthetic resin (Lackner Para. [0020]). The textile’s permeability to vapour would therefore depend on both the 
EXAMINER’S RESPONSE: Appellant's arguments have been fully considered but they are not persuasive. As discussed above Lackner explicitly teaches two inventive embodiments: non-consolidated fabric (non-impregnated fabric) and partially pre-consolidated (partially impregnated) fabric. Gleich teaches a fully consolidated fabric has at least some measurable amount of air permeability (paragraph [0048]). Therefore, both of the inventive embodiments taught by Lackner of a non-consolidated fabric and a partially consolidated fabric must inherently have at least some air (vapour) permeability. There is no reason to assume vapour (small gas molecules) would not be able penetrate the porous fabric material of either embodiment. Additionally, Appellant has provided no evidence to support their assertion that a partially impregnated fabric material would not permeable to vapour.
Third, both Appellant’s specification and Snowbarger et al. teach porous paper to be an art recognized equivalence to textiles for the same purpose of forming intermediate layers between core layers and wood veneer outer layers.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781     

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781      

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.